 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRalph Nenner, M.D., Louis Orens, M.D., et al., apartnership d/b/a Deepdale General Hospitaland District 1199, National Union of Hospitaland Health Care Employees, League of Regis-tered Nurses, Retail, Wholesale and DepartmentStore Union, AFL-CIO. Cases 29-CA-6952,29-CA-7092, and 29-RC-4400December 9, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 8, 1980, Administrative Law JudgeHarold Bernard, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the ChargingParty filed a letter in the nature of a brief in oppo-sition to said exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Ralph Nenner,M.D., Louis Orens, M.D. et al., a partnership d/b/a Deepdale General Hospital, New York, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD, JR., Administrative Law Judge:This is a consolidated representation and unfair laborpractice proceeding heard before me on July 30 and 31,August 1, 2, 6, 7, and 8, and September 10, 1979, inBrooklyn, New York. District 1199, National Union ofHospital and Health Care Employees, League of Regis-tered Nurses, Retail, Wholesale and Department StoreUnion, AFL-CIO,' the Charging Party-Petitioner,herein the Union, lost an election for registered nurses atRespondent's Deepdale General Hospital on December21, 1978, 61 to 47, and filed timely objections based onRespondent's alleged interference with said election.Thereafter, the Union also filed charges alleging that Re-spondent violated Section 8(a)(1), (2), (3), and (5) of theAct, as later detailed in a consolidated complaint issuedApril 27, 1979, wherein the General Counsel also allegesthat Respondent's misconduct is so severe as to render afair election impossible, thereby requiring the issuance ofa bargaining order remedy pursuant to N.L.R.B. v. GisselPacking Co., Inc., 395 U.S. 575 (1969).The issues are: (1) whether Respondent initiated, par-ticipated in, sponsored, and encouraged the NursingCommittee of Deepdale Hospital, solicited grievancesfrom employees, promulgated unlawful rules prohibitingunion solicitation and distribution of union literature, un-lawfully promised and granted employment benefits in-cluding sick leave pay, unlawfully threatened to with-hold employment benefits, kept employee union and con-certed activities under unlawful surveillance, and pro-moted an employee for her support against the Union;(2) whether the Union was validly authorized by a ma-jority of the registered nurses at Deepdale General Hos-pital to be their collective-bargaining representative; and(3) whether the alleged conduct warrants a bargainingorder remedy.Upon the entire record, including my observation ofthe demeanor of the witnesses, and consideration of Re-spondent's brief, the only brief filed,2I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONA. RespondentRespondent operates a general hospital in New York,New York, where it annually derives revenues in excessof $250,000 from the sale of hospital health care servicesand annually purchases supplies valued in excess of$50,000, directly from sources outside the State of NewYork. I find, as admitted, that Respondent is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.B. The Labor Organizations InvolvedThe Charging Party Union is admittedly a labor orga-nization within the meaning of Section 2(5) of the Actand I so find. It is also found that the Nursing Commit-tee of Deepdale Hospital was at all times material hereinin business to represent hospital employees in bargainingwith Respondent over wages, hours, and working condi-tions and therefore constituted a labor organizationunder said Section in the Act, however short-lived its ex-istence.The case caption as amended at the hearing.2 The Party in Interest. Nursing Committee of Deepdale Hospital.made no appearance nor did it file a brief253 NLRB No. 92644 DEEPDALE GENERAL. HOSPITALII. THE APPROPRIATE BARA(;ININGi UNITThe parties agree and the record reflects that the fol-lowing constitutes a unit appropriate for collective bar-gaining:All full-time and regular part-time registered nurses,including head nurses and charge nurses, employedby Respondent at its Little Neck hospital. NewYork City, New York, excluding all other employ-ees, guards, and all supervisors as defined in theAct.In its answer, Respondent admitted the status of Drs.Ralph Nenner and Louis Orens as board of directors'members, John Kenny as hospital executive director,Helen Timm as director of nursing, and Muriel Mansonas assistant director of nursing; and that Kathy Brown,recovery room supervisor, and Dorothy Caraher, re-ferred to as senior nursing supervisor, are supervisorswithin the meaning of the Act. I find, in view of said ad-missions and the roles they played in the events dis-cussed below while occupying said managerial and su-pervisory positions, that these individuals also acted asagents on behalf of Respondent.IM1. THI LUNIAIR AHOR P'ACTICESA. BackgroundThe timeframe for relevant circumstances is from earlyOctober 1978 until January-February 1979, roughly theperiod tracking the Union's organizational campaign torepresent the hospital's 120 or so registered nurses.An existing benefit for the hospital employees, and onewhich will be readily seen as very important to the regis-tered nurses, was Respondent's sick leave policy allow-ing employees the option to accrue sick leave and turn itin for pay, rather than using it in the form of excuseddays off due to sickness. In early October, the hospitalexecutive director, Kenny, held a closed meeting withdepartment heads, including Barbara Russo, the infectioncontrol nurse. At this meeting with top operational per-sonnel, Kenny painted an unfavorable picture of hospitalfinances as being in the red, and asked those present toask nurses to take their sick leave as excused time ratherthan be paid for it because the hospital's supply of cashwas low. It is not clear why Russo, who figures promi-nently in later events, was invited to be present with de-partment heads but it could be that her position carriedwith it a status akin to that of a department head, since itinvolved responsibility hospitalwide for the detection andprevention of infection, a rather single-missioned func-tion requiring her to circulate throughout the hospitalwithout close supervision in an autonomous department-like operation. Adding to the basis for such an inferenceis the special confidence placed in Russo both by Dr.Ralph Nenner, hospital part-owner, shown in events dis-cussed below, and by Kenny in contacts with Russo andthe nursing committee.By October 20, nurses Barbara Smith, Carolyn Dom-broski, Ivy Hall, and Beverly Goodman had learned ofthe "withdrawn" benefit from supervisors; i.e., that thereno longer would be pay for unused sick leave. Ivy Hallwas told of the withdrawal by Nursing Supervisor PatJohnson, who informed her after checking with AssistantDirector of Nursing Manson that it was definite, towhich Hall replied it was unfair after getting the benefitfor 7 years. Smith learned from other nurses that the sickleave policy, which she understood was 15 days a year,henceforth would be on a "use it or lose it" basis. Thereis no question but that the news had spread among thenurses, Smith also talking to nurses Jo Cruz and JudyGarlander on the second floor, by October 20. In re-sponse, that day, Smith agreed with Goodman that ameeting of employees be scheduled at Great Neck Housefor October 23, and flyers were made up by the nursesannouncing the meeting to discuss, inter ulia, salary andbenefits, lack of interest and communication from admin-istration, and "Need For Bargaining Agent" (G.C.Exh.I(o)). Smith handed out the flyers in the hospital toabout 50 employees. Smith also telephoned differentunions seeking a speaker for the meeting, finally succeed-ing in arranging for Local 1199 Union Organizer JeffCohen to appear.Despite Respondent's disclaimer on both points, therecord establishes that whatever mental reservations Re-spondent contends it harbored about changing the sickleave policy, i.e., that no "change" had really been made,only a decision by Kenny to ask nurses not to seek payfor unused sick leave, it is clear from the foregoing thatthose reservations were not communicated to employeesand that Respondent's conduct objectively manifested afinal decision to end the option for pay in lieu of timeoff. I so find. Further, I find that Respondent knewabout employees' efforts to meet and discuss the need fora bargaining representative on October 20, when 50flyers to this effect were circulated to employees bySmith at the hospital, where, as shall appear clear, verylittle escaped notice by Respondent so far as union activ-ities of its employees, especially Barbara Smith, are con-cerned. Indeed, at a Christmas party on December 15,Kenny told Smith he knew about the unionizing effortprior to the hospital staff meeting on October 26.About 35 employees attended the union meeting,which Smith addressed prior to Cohen's arrival. Smithcompared benefits of unrepresented employees withthose of nonprofessional employees represented by aunion as reflected by a booklet describing the benefits.When Cohen arrived, Smith introduced him and, accord-ing to a tape recording Smith made that evening, andwhich the parties agree is accurate, Cohen then ad-dressed the group, describing the history of the Union,its inception, and earlier working conditions in the indus-try, including how representation of technical and pro-fessional workers was important to the ability to bargainfor strong contracts, development of bargaining units,voting eligibility criteria, benefits that the Union canoffer, such as health insurance paid by employees, anddental insurance details. Cohen explained that he couldnot quote a contract covering the Jamaica Hospital termsas the contract the Union would negotiate with Deep-dale because the Union would negotiate a Deepdale Hos-pital contract reflecting the nurses' needs there. He ex-plained that, "We will negotiate a contract as the mem-645 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDbership wants" (G.C. Exh. 101). Cohen also listed bene-fits sought by bargaining, such as a pension plan, tuitionplan, job classification protection, surgical benefits, pre-scription costs, disability and maternity benefits, statingthat practical reasons, namely, competitor union rivalry,would tend to foster union efforts not to negotiate a con-tract that was in any way inferior at Deepdale Hospital.He described operating procedures leading to formula-tion of contract negotiation demands, holiday pay, over-time provisions, starting salary, and benefits at other hos-pitals under contract with the Union.About midway through his talk, Cohen was askedwhether the authorization or designation card, referredto in only general terms earlier, meant that the staffwants the Union. Cohen answered by reading the card asfollows:[T]he designation card says, Authorization for Rep-resentation. I hereby authorize the League of Regis-tered Nurses, District 1199, National Union of Hos-pital and Health Care Employee [sic] Division ofRWDSU, AFL-CIO, to represent me in collectivebargaining negotiations.One can hardly conceive of a more direct affirmativereply than that. He went on to say that, "It does not sayyou are going to vote for the Union. You are not aUnion member, when you sign this. It merely is a cardauthorizing representation." (Emphasis supplied.) Cohen'swas an accurate and true portrayal of the cards' express-ly stated purpose, authorization of the Union to representthe signer in collective-bargaining negotiations. Respond-ent points out, however, that Cohen went further in thispart of the speech when he asked rhetorically of the au-dience what was done with these cards and went on toexplain only one of different alternatives, their retentionby the Union until the latter felt enough cards were onfile for an election whereupon the cards are brought tothe Labor Board for such purpose. It is also true thatCohen made use of the term "election" elsewhere in hisremarks, but it is clear that nowhere in his speech didCohen ever state that the only purpose of the card wasto secure a Board election; nor did he otherwise negatethe expressly stated purpose for signing the authorizationcard. At its best, Respondent's interpretation of events isthat Cohen told employees at this meeting and a secondmeeting (held on October 28) where it is agreed he saidthe "same things," that an election is a purpose of thecards. (Emphasis supplied.) The Board has held that bysuch message, "the solicitor neither contradicts the plainstatement on the card nor misstates the Union's actual in-tention." General Steel Products, Inc., and Crown Flex ofNorth Carolina, Inc., 157 NLRB 636, 644-645 (1966).Cohen neither contradicted the language on the card nortold employees to disregard it and there is nothing in hisremarks to establish that the Union intended to abandonor ignore the authorization.In addition, as shall be noted further below, most ofthe card signers presented by the General Counsel testi-fied that they read the cards before signing them, and thecard was accurately read to employees by Cohen atthese two meetings. I find that nothing said by Cohenduring the course of these meetings invalidated the cardscirculated and secured there. Motor Inn of Perrysburg,Inc. d/b/a Holiday Inn of Perrysburg. Ohio, 243 NLRB280 (1979); and Jeffrey Manufacturing Division, DresserIndustries, Inc., 248 NLRB 33 (1980). At the conclusionin Cohen's records, cards were circulated and, uponbeing signed, were handed by the signatories to Smith,who checked that all the blanks were filled in, that thesignatures appeared, and that the cards were dated,before giving them to Cohen. Cohen also gave out addi-tional authorization cards for distribution to othernurses.:'Two days later, on October 25, Smith met Cohen for 5minutes in the nurses' lounge located in the operatingroom suite. This lounge is open to the public, contains acoffeemaker, and both friends and husbands of nurses usethe lounge to wait for nurses. Smith described the areaas a fairly open area, also frequented by salesmen andfree of restrictions. She gave her own signed authoriza-tion card to Cohen. Promptly after Cohen left, Supervi-sor Brown told Smith, "They know who he is, and Idon't want you meeting with him in this area ever again.... He is not to come in here." Smith testified withoutcontradiction that she knew of no prior rules or policyrestricting solicitation, or speaking to employees, or dis-tribution of literature in the hospital, and gave examplesof prior sales solicitations by outside or nonemployee in-dividuals, solicitations for showers, or gifts for departingemployees which had occurred inside the hospital build-ing. Thus, Brown's instructions were targeted againstSmith having such contact in an area previously freefrom such restriction. This was no attempt by the hospi-tal totally to exclude a nonemployee from its premises al-together. In fact, the admonition was directed onlyagainst an employee, nurse Smith, to deny her rights inthe nature of solicitation, distribution, or contacts withthe Union by discriminatorily denying her the use of thelounge area for such purposes while allowing use of thelounge for all other purposes. This deprivation of a con-venient locus for the exchange of information or litera-ture between Smith and Cohen is akin to an employer'sdiscriminatory restrictions on the use of company bulle-tin boards or other channels of communication to ob-struct organizational and collective-bargaining rights-restrictions created for the first time at the advent ofunion activity and, thus, shown to be unlawfully motivat-ed. I find Brown's restriction on Smith's use of thelounge to be an unlawful intrusion into employees' Sec-tion 7 rights violative of Section 8(a)(l) of the Act.Montgomery County MH/MR Emergency Service, 239NLRB 821 (1978).This incident also reveals Respondent's growing con-cerns over the Union's organizational efforts. NurseCarolyn Dombroski testified that Supervisor Brown toldher of warning Smith not to meet with union people inher department shortly after the first union meeting, ini The taped version of Cohen's remarks does not support his assertionwhen testifying in this proceeding that he also mentioned securing recog-nition with the authorization cards, nor Smith's testimony to such effect,possibly based on other meetings attended by Smith and Cohen with theUnion's organizing committee.646 DEEFPDALF GENERAL HOSPITALfact, the next day, and that Brown had said that therehad been a man with papers in the area to see Smith and"they" knew who he was, that she had been called intoKenny's office that evening and questioned whether sheknew anything about union activity in the hospital. I findthat Supervisor Brown's repeated reference to Smith andDombroski that "they" know who he is, an obvious ref-erence to Cohen arising from his being seen by Brownduring his visit with Smith on organizational matters,and Brown's report to Dombroski of Kenny's question-ing her about the nurse's union activities, also coupledwith the statement "they" know who he is, was enoughin combination to create the impression that Respondentwas keeping protected union activities of its nurses underclose surveillance and therefore constituted a violation ofSection 8(a)(l). The Estate of Alfred Kaskel, d/b/a DoralHotel and Country Club, 240 NLRB 1112 (1979). Thatthis observation by Brown arose in the context of the un-lawful restriction on Smith's use of the public loungeonly adds further menacing import and support to thefinding of surveillance, nor was this an isolated occur-rence as will appear below.B. Solicitation of Grievances. Promises. and Grant ofBenefits and Formation of the Nursing CommitteeA hospital staff meeting called by administration in theauditorium was held on October 26, only 3 days after theunion meeting. Attending were Nenner, Kenny, Manson,a large number of nursing supervisors, and 75 to 100 staffnurses. Admittedly this somewhat regular annual meetinghad a significantly different nature to its format over theprior meeting in 1977, when the nurses were told in faitaccompli fashion what a pay increase or other benefitswould be in the forthcoming year. This time I credit wit-nesses Smith, Dombroski, and nurse Ivy Hall, that therewas a willingness-eagerness-by Nenner to learn whatbenefits the nursing staff wanted, what they consideredimportant problem areas. He asked them what their "pri-orities" were, what the nurses wanted in terms of bene-fits. Dombroski asked why there was a meeting seekingto determine what the nurses wanted when, in the past,the meeting was to tell nurses about decisions alreadymade by the board of directors concerning nurses' sala-ries; but she did not recall the response. Concern wasvoiced and questions asked by several nurses about theannounced decision to discontinue the sick leave payoption. At first Nenner disclaimed that the previouslycommunicated decision had ever been made, but then ina verbal pirouette stated that nurses "would be given themoney if we needed it," because "something" could bedone. When, in response to these solicited concerns, an-other nurse questioned why salaries were higher at otherhospitals, Nenner promised that Deepdale nurses' paywould be kept on a par or equal to nurses' salaries inneighboring hospitals, a promise or announcement ofpolicy not, in this record, at least shown to be a policypreviously followed by administration and thus constitut-ing an improvement when it is considered that the objec-tion made to Nenner was that other nurses were paidhigher salaries. Responses continued over other topics aswell, including the medical plan and pension program. Itis manifest in the context of events that Respondent atthis meeting solicited employees to express their mostimportant employment-related concerns, some of whichit resolved on the spot, as a reaction to the Union's orga-nizing effort. This was an unprecedented inquiry into theneeds of employees on a much more intensive and wide-ranging scale than prior inquiries at the previous year'smeeting into whether the nurses felt there was enoughlinen and the like, and Respondent failed to offer any ex-planation for this action's timing. I find a substantial de-parture in this year's staff meeting, and solicitation ofgrievances made even more evident below, when, for thefirst time, a nursing committee is formed, and concludethat Respondent unlawfully solicited grievances from itsemployees to discourage growing employee support forthe Union. Edward A4. Utlaut Foundation. Inc. d/b/aEdward A. Utlaut Memorial Hlospital and Fair Oaks Nurs-ing Home, 249 NLRB 1153 (1980). I further find thatwhat was falsely represented to employees to be a dis-claimer of any change in sick leave policy was in fact areinstatement of Respondent's preexisting sick leavepolicy which had no explanation or other purpose thanto still employees' heated dissatisfaction which so impor-tantly fueled their union organizing drive. This reinstate-ment action therefore violated the Act. Edward A. UtlautMemorial Hospital. supra. Respondent's promise to raisesalaries of the nurses to a level equal to other hospitals,an improvement in its pay scale policies insofar as theemployee outlook and this record is concerned, likewisehas no origin other than Respondent's desire to discour-age employee support for the Union by removing thisfrom employees' concerns and, thus, canceling anotherinducement for representation. This conduct also violat-ed the Act.During this same meeting a suggestion arose, eithermade by Nenner, as Smith recalled, or by BarbaraRusso, an attendee at the earlier described meeting of de-partment heads, that a committee be formed to investi-gate the salaries and benefits at nearby hospitals. I findfrom the record that as if on signal a fast-paced sequencein events then quickly transpired-Nenner stated hisprompt approval of the plan, and that such a committeeshould be formed, appointed Russo as chairman (or toform the committee), and went on to promise that anyhigher benefits than being paid at Deepdale found by thecommittee would be paid by Deepdale to the nurses ret-roactive to October 1. I find the promise of retroactivity,like the promise to maintain general benefit levels atDeepdale on a par with other local hospitals, likewise tobe violations of Section 8(a)(1) of the Act as designed toundermine employee interest in and support for theUnion. Nenner also pledged to support the committee'sefforts, approval for the use of the hospital's name in re-questing information from other hospitals and pledged tosupport the efforts in getting any information needed.Nenner then said he would be happy to dismiss the ad-ministration and turn the meeting over to the nurses todiscuss and form the committee. Despite objections bysome nurses over Nenner's proposal, met by Russo's as-surance that if "it" did not work, "we" could go to theUnion, Nenner and Kenny then left. But Nenner was re-placed by yet another Respondent representative, the as-647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsistant director of nursing, Muriel Manson, to run themeeting with Russo from the front of the auditorium.Nominations were requested for members on the com-mittee by Manson. Nurse Dombroski, a highly crediblewitness who declined opportunities when she could haveeasily shaded her testimony in favor of the Union andstuck very carefully to the truth, protested that thenurses were being pressured into these nominations.Nonetheless, the process continued, as if preordained,under Manson's and Russo's control, and a nursing com-mittee of eight nurses, including Russo, was formed.Both during the session just prior to nominations, andduring the formation of the committee, employees werepaid their regular wages. While initially formed for in-vestigation and reporting purposes, the Nursing Commit-tee, as will appear later, went beyond the role of being atool, by which Respondent would crystallize how muchhe would pay the nurses to dissuade them from unionsupport, into a bargaining agent puppet. But even at thisearly juncture, it is clear and I find, from the foregoingand as alleged by the General Counsel, that Respondentnurtured and pushed the idea of forming the NursingCommittee, promised and gave support to it, controlled,and participated in, the formation of the committee onOctober 26.The next day, Smith was handing out leaflets announc-ing that a second union meeting at Great Neck wasplanned on October 28, for all nurses, due to the over-whelming interest and support received at the priormeeting. Smith was on her lunchtime distributing thepamphlets in the employee cafeteria located in the hospi-tal basement level and recalls other nurses present duringthe lunch period, as well as Manson. Manson admittedlyinstructed Smith that she should not be handing out theliterature in the cafeteria. It is also undenied that Mansontold Smith she had no right to distribute the literature.Respondent's executive director, Kenny, testified that thecafeteria is open to employees and physicians only andnot to the public or patients, and there was no demon-stration whatever that Smith's actions would disrupt pa-tient care or disturb patients. I find that Manson andthereby Respondent unlawfully restricted Smith from en-gaging in solicitation distribution activities in a nonimme-diate patient care area in violation of Section 8(a)(1) ofthe Act. Beth Israel Hospital v. N.L.R.B., 437 U.S. 483(1978). This conclusion obtains whether or not one viewsManson's efforts as promulgating a rule restricting distri-bution (and solicitation) as in the cited case; and suchview draws support from several other instances whenRespondent restricted Smith unlawfully, or whetherManson's conduct, as is also the case, is viewed as consti-tuting ad hoc interference with the Section 7 rights ofemployees. Heat Research Corporations, 243 NLRB 206(1979).C. Activities of the CommitteeThe committee met shortly afterward to consider howto get information from other hospitals. Kenny gave thecommittee a letter of approval for such purpose. He alsocalled two hospitals to get information for the committeeand gave it copies of contracts from some hospitals. IvyHall testified without contradiction that she and othercommittee members were paid for their time at commit-tee meetings, and that Russo told the members theywould be paid. This included in at least one instance payfor attending such meeting on the employee's own, off-shift, time. The committee, I find, then met on Novem-ber 3, first in a morning session when the pay scales ofdifferent hospitals were somehow gotten together, and at3 p.m. when, at a meeting of the nurses called by Russo,the committee "proposals" were read to the 50 or sonurses and supervisors attending in the auditorium. Atthis meeting Russo read a list of current benefits and theproposals, and assured the nurses that they would not bepresented to the administration until at the earliest thefollowing Monday or Tuesday evening after any furthercomments or proposals from the nursing staff had sur-faced. Smith talked to Russo at some point in theseevents, after the morning meeting, telling her she had 72hours to get the hospital's proposal as she would hand inthe "cards" by then. Russo testified that she told Kennyof Smith's declaration. After the two committee meetingsthat day, the first one having lasted 3 hours on thatFriday morning, the second one somewhat shorter,Russo, her committee in tow, "happened" to passKenny's office and Kenny "happened" to see the group,inviting it into his office, and asking the committee whatits findings were. Russo detailed the committee's propos-al, despite assurances to the staff nurses earlier that nopresentation to administration would be made untilnurses had additional time to consider the matter-aminimal courtesy considering the committee's proposalhad only been read for the first time that day. Kenny re-sponded to Russo's presentation by stating that he him-self had worked out about the same figures. Kenny alsosaid that the nurses ought to be paid time and a half forholidays. There was discussion of fringe benefits, tuitionrefunds, longevity pay, base salary, and uniformallowances, Kenny trying to match his earlier arrangedfigures with the committee's findings, but "came up withsomething else." Kenny testified that the committeewanted no change in sick leave, wanted uniformallowances, and that their tuition refund proposal couldbe a big problem. He testified it was on the basis of thefigures' comparison that he arrived at what he felt thehospital could live with. There is no question that thiswas an early bargaining or negotiating proposal by thecommittee, Kenny himself testifying that he was given atime limit for acceptance or rejection of the findings orproposals, which caused him to work over the weekendon the hospital's responsive offer.The next day, Saturday, November 4, Russo calledSmith and told her that she had done Smith a "favor" bydisclosing the committee's proposal to administrationearly. Smith expressed surprise given the earlier expec-tancy that there would be no disclosure until nurses hadbeen canvassed and proposals had been finalized onMonday. Russo told her Kenny would take it to Nennerand the board and be back to Russo later.On Monday, November 6, the committee met withNenner, Kenny, and Manson. Although an effort wasmade by the nurses to read off a list of grievances fordiscussion, Nenner cut short the effort, stating that he al-648 DEEPI)AI.E GENERAL HOSPITALready had been given a list on Friday of the grievancesfor the whole staff, and that it was complete. There was,in Kenny's words, a general "kicking around" of thecommittee's offer. Nenner then read and explained theboard's version of the proposals, listing what was disap-proved and what would probably be agreed to, whichDombroski testified was less in most cases than the pro-posals sought. Nenner's proposals on paper signed byKenny were distributed by Russo to the nurses' staff in-cluding Smith on November 7 and 8. General Counsel'sExhibits 3 and 4 reflect a wide range of topics sought bythe committee and improvements in existing benefitsgranted or proposed by the administration as circulatedin General Counsel's Exhibit 4 on November 7 and 8.The benefits listed included, inter alia, wage increases,vacations, holidays, sick pay, pension plan,4hospitaliza-tion maternity leave, education benefits, uniformallowances, in-service education, communication of jobopenings, a bulletin board, a grievance committee, andrepresentation on a review board. There is no record evi-dence tending to establish that these promised improve-ments in employment conditions were part of a regularor periodic increase in benefits that the Employer regu-larly granted to its employees on so widespread a scaleas this. Given the timing of these promised benefits, thecontext within which the Employer's motive must be as-sessed, as more particularly noted below, the obvious useof the committee as a means to bargain about and there-by legitimatize their origin, and Respondent's animustoward the known union organizing drive, also devel-oped more fully belov, I find the promises of benefitwere intended to stem employee interest in the Union inviolation of Section 8(a)(l) of the Act by removing fromemployees' minds any necessity for union representation.Hamilton Avnet Electronics, 240 NLRB 781 (1979).At a nurses' staff meeting held on November 9, thevery next day after General Counsel's Exhibit 4 was cir-culated, Russo was vehemently criticized by nurses whoattacked her for an alleged disloyal association withKenny and expressed displeasure over Russo's prematurepresentation and bargaining of the committee proposalsto administration on November 4. The nurses turneddown the proposals in a bitter display of resentment,whereupon Russo, in tears, reported events to Directorof Nursing Timm. After the meeting, Cohen and Smithdecided to file a petition for an election and Cohencalled in his request to the Union's attorney to do so. Enroute to see Cohen, Smith had passed by the emergencyroom and spoken to nurse Roviczenko who, upon learn-ing from Smith that the proposal had been defeated,filled out and signed an authorization card. The fllow-ing day after Smith spoke to another nurse regarding herunion card in the kitchen on the fifth floor, having firstpassed by Nenner at the nurses' station there, NursingSupervisor Kathy Brown instructed Smith she was notto go to the floors during hospital time for any type ofunion business. Shortly afterward, however, Director ofNursing Timm came to Smith and spent time in the re-covery room inquiring from Smith how nurses could gettheir cards back, that they wanted them back. She in-4 The pension plan was to rmain the same.structed Smith, whose position normally required her togo from floor to floor, to stay in her own unit. Respond-ent did not proscribe any other nonworking activity.Payne & Keller of Louisiana, 239 NLRB 694 (1978). 1 findthat Respondent discriminatorily abridged employees' so-licitation and distribution rights in violation of Section8(a)(1) of the Act by these overly broad, and as shall beseen still further below, unequally administered, restric-tions on Smith's movements. Clearly, there were nonim-mediate patient care areas, viz, the kitchen, cafeterias,first floor public lounges, and the like, where Smith's ac-tivities, on this record, would be free from the unlawfulbans imposed on her by Brown and Timm. Beth IsraelHlospital v. .L.R.B.. supra; and, ' L.R.B. v. Baptist Hos-pital, 442 U.S. 773, 787, 788 (1979).D. Respondent's Control Over the CommitteeIntent on seeing the committee become a strong vehi-cle for its own purposes, Respondent did not rest withthe nurses' rejection of the first proposal, and ignoredthe committee registered protests over the suspiciousconduct. Instead, on November 13, Timm called a meet-ing, notices of which were posted on hospital bulletinboards, of the nursing staff, in the auditorium on work-ing time, which was attended by Nenner, Timm.Manson, Caraher, all the nursing supervisors, and regis-tered nurses. Kenny, in his testimony, admitted that a de-cision had been made, in light of the results and circum-stances at the November 9 meeting, to have anothermeeting, the instant one, and "control it better." Re-spondent succeeded. Director Timm passed out the ad-ministration proposal (G.C. Exh. 25), only slightly differ-ent, in Dombroski's opinion, from the rejected proposal(G.C. Exh. 4), which was read to the nurses; details ofdifferential pay were discussed; and Nenner appearedand spoke, telling nurses that there would be retroacti-vity to October 1, and assuring pay on par with areahospitals. Timm called for a vote on the proposals, in-structing that yes or no be written on pieces of paperand that the papers be brought up to Timm and Mansonin the front of the auditorium where, Smith recalls,Timm would open the slips immediately and place thembefore her. I credit Smith that Timm did so. Dombroskiobjected to the procedures being followed, protestingthat supervisors were voting on the proposal and otherirregularities, to no avail. When voting was over Timmretained custody of the ballots, and retired to ExecutiveDirector Kenny's office where Kenny and Timm, withno one else present, counted the ballots in complete se-crecy. The announced result was that the ostensible endproduct of committee-Respondent bargaining had beenapproved by the voters. As is true with regard to othercommittee meetings, employees were paid for the work-time spent at this meeting.By watching the committee members and their "con-stituency" deliberate and vote on the benefits proposal(the administration and committee's end product), col-lecting the votes and opening them immediately, and se-cretly counting the votes, Timm, as well as Kenny andthereby Respondent, was keeping the Section 7 activitiesof its employees under intentional and open surveillance649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin plain violation of Section 8(a)(1) of the Act and I sofind. It was a known fact that the choice runningthroughout events in this period was between acceptanceof the proposals and "going for Local 1199" so that, inmy view, both the union activities and the sentiments ofnurses at this meeting, as well as their general concertedactivities conducted for the purpose of collective bar-gaining viz, the proposal's consideration, were under Re-spondent's unlawful surveillance. A vote against the pro-posal was, under the circumstances, a vote for the Unionand against the administration-committee position fa-vored by, indeed, pushed upon, the nurses by the hospi-tal and being carefully shepherded by Timm, Manson,and the supervisor's presence, participation, and controlof the meeting. There could be no clearer deprivation ofthe nurses' rights to unsurveilled deliberation and debateconcerning their concerted activities in seeking improvedworking conditions than this.It is evident, in addition, that the Nursing Committee,shown even before events on November 13 to have beenoriginated under Respondent auspices, approved and as-sisted by Nenner and Kenny, midwifed into existence byManson, and supported by the hospital generally, was abargaining agent puppet controlled by Respondent infurther violation of Section 8(a)(2) of the Act. This con-clusion is based on the origins and purpose of the com-mittee described above wherein it is found to have beenconceived as a tool by which Respondent could furthersolicit, ascertain, and implement the hoped-for improve-ments of its nurses' employment benefits to the extent itfelt desirable, of course, for unlawful purposes. Russo'sappointment by Nenner to chair the committee, and didso in the manner of Respondent's handmaiden, is anotherfactor. Manson's presence at the first originating meetingand helpful role is another. Russo's status sufficient to bepresent at the department head meeting implies a statusaligning her closer to management and supervision thanto rank-and-file nurses. Her unaccountable spilling of thecommittee's findings and proposals in a "chance" meet-ing with Kenny who by further "happenstance" had ar-rived at the same figures, and bargaining by her commit-tee with Kenny both in stark repudiation of her promiseto nurses to await their further consideration and posi-tion-taking before presentation, add further evidence tosuggest an affinity, if not identity, between Russo andRespondent's interests in keeping the Union out. It ap-pears no coincidence that when the nurses boisterouslyrejected Russo's proposals on November 9 as given toher by administration after any complete negotiating ef-forts by the nurses had been thwarted by Russo, Kenny,and Nenner, the latter cutting off efforts to hear or talkabout any grievances other than the list Russo provided,that Russo went directly to Director of Nursing Timmto report events in tears and to seek solace from an obvi-ous ally. Even though the nurses killed the proposals,Respondent revived and breathed life into the adminis-tration-committee process which produced the plan byadmittedly "stronger control" of the nurses, committeeand all, on November 13 when Timm, Manson, and thesupervisors, with help from Nenner and Kenny, securedpassage of virtually the same proposals. Revealing fur-ther manipulative power over the committee and its dis-dain for the committee action supported by the nurses atthe November 9 meeting which rejected the proposals,Respondent circulated a memorandum on November 15,after the "controlled" meeting, stating that the nursingstaff had voted overwhelmingly to accept "your electedCommittee proposals ...." (G.C. Exh. 8). Finally, ifany stronger proof of committee control by Respondentwere needed, it will later be seen that on January 5,1979, Nenner himself preemptorily dissolved the commit-tee, noting it had served its purpose. The Union had lostthe election on December 21. Although the GeneralCounsel does not allege an unlawful control aspect in thecomplaint count of a violation of Section 8(a)(2), theissue was thoroughly litigated at the hearing where ques-tions of fact common to such an issue as well as otherissues raised by the complaint were addressed. I find thatRespondent not only unlawfully helped originate theNursing Committee, fostered, assisted, and supported it,and participated in the committee's activities throughmanagement and supervisors, but also exercised controlover the committee activities, including its very exist-ence, in violation of Section 8(a)(2) of the Act. EdwardA. Utlaut Memorial Hospital, supra; Fry Foods, Inc., 241NLRB 76 (1979); Janesville Products Division, Amtel, Inc.,240 NLRB 854 (1978); and Fremont Manufacturing Com-pany, Inc., 224 NLRB 597, 601 (1976).E. Respondent's Continued Recognition of theCommittee after the Union's Petition Is Filed, FurtherRestrictions on Union Activities, Threatened Loss ofBenefits, Transfir of Loretta Fisch, and Grant ofBenefitsAfter the "controlled" meeting Cohen gave Smith aflyer announcing that District 1199 League of RegisteredNurses had filed a petition for election (G.C. Exh. 6).The same day, March 13, Smith posted it and gave acopy to Timm and a staff doctor, and the Union sent atelegram to Respondent containing a request for bargain-ing, which the hospital received on November 14. Thatsame day, a memorandum over Kenny's signature wascirculated which stated that contrary to rumor all nurseswhether they had signed cards or not could be eligible tovote in the event a vote is necessary on "an outside Bar-gaining Unit ...."(G.C. Exh. 7). On November 15,Respondent, in a memorandum to all registered nurses,refused to recognize the Union, Kenny indicating thereinthat Respondent "shall proceed to work with your Elect-ed Committee to put into effect your proposals asamended and accepted on November 13, 1978." (G.C.Exh. 8.)There is clear proof that Respondent, in the guise ofmaintaining order by both sides during the ensuing daysin the election campaign, continued to work with thecommittee by overly restricting union activities while al-lowing and encouraging committee support in furtherviolation of Section 8(a)(2). Thus, I find that Timm's tes-timony, under continuously leading questions, and with-out reassuring specificity, that she evenhandedly instruct-ed Russo and others on both sides to restrict activitiesunpersuasive in light of other credited testimony bySmith and Dombroski, as well as admissions by Kenny650 DEEPDALE GENERAL HOSPITALhimself. Thus, I find Respondent acted disparately to-wards Smith on November 28, when Timm again re-stricted Smith to stay in her unit and to stay off thefloors altogether after Smith tried to talk to nurse Loret-ta Fisch that day concerning the origin of a leaflet Fischhad helped prepare instructing nurses how to secure thereturn of signed union authorization cards; yet Russofreely posted and distributed the same paper in the hospi-tal (G.C. Exh. 9). On November 29, Smith and Cohendistributed leaflets at the timeclocks at the end of the dayafter the shift was over. The very next day, I creditSmith that Kenny instructed Smith in his office, withDombroski present, to be out of the building and off thegrounds at the close of her shift, that she was not al-lowed to stay on the premises at all after her shift wasover. Further, I find that Kenny told Smith she was notto conduct union business on the floors at any time-anyplace-in the hospital, and that she was not to conductany type of union activity in the hospital during thework shift. Yet, the very same day, Timm herself freelydistributed in the hospital a copy of the "Salary andBenefit Proposal" (G.C. Exh. 10), which Kenny had ear-lier trumpeted and identified in his memorandum to thenurses as being a product of the committee's efforts andwhich consisted of a four-page listing of economic bene-fits planned for the nurses. Further, on December 4,Timm also distributed in the hospital a two-page memo-randum from Kenny to all nurses announcing consent toan election but referring pointedly to the earlier agreedproposals and declaring that "your committee and ad-ministration can work for the best interest of all con-cerned" (G.C. Exh. 12). When nurse Smith, on Decem-ber 4, flipped through a cardex file checking for hand-writing similarities there and on a note she had receivedof an upsetting nature to her, Timm protested to Dom-broski Smith's activities on the floors. In response thetwo agreed Smith would remain off the floors until theunion matter was resolved. Other procommittee-orientedliterature found its way unimpeded into the hospital aswell, such as a memorandum extolling, inter alia, that"the proposals that your Committee put together bringsyour salary and benefits in almost all cases above whatthe Union has quoted" (G.C. Exh. 14). Yet, on Decem-ber 17, the senior nursing supervisor, Caraher, made itpointedly clear that union witness and election observerIvy Hall was not to hand out leaflets to nurses in thehospital, while she was visiting there at I p.m. during hervacation.I also fully credit Dombroski's uncontradicted testimo-ny concerning this unequal treatment, that she frequentlywitnessed Timm talking to nurses during worktime aboutthe committee, that Russo uninterruptedly spoke in favorof the committee on many occasions and was free tocarry her message throughout the hospital, that shenoted how committee communications were distributedon hospital stationery, that she could see and hear Timmalso discussing the committee with its members in thenursing office. And, in fact, she had objected to Timmthe unfairness in all this. I find on the basis of the forego-ing that Respondent not only promulgated and enforcedan overly broad no-solicitation, no-distribution ruleagainst union activities in violation of Section 8(a)(l), butalso that it was discriminatorily applied against union ac-tivities and not to procommittee activities which Re-spondent favored and thereby assisted in violation ofSection 8(a)(1) and (2) of the Act. Beth Israel Hospital.supra; and N.L.R.B. v. Baptist Hospital, supra; and Rike's.a Division of Federated Department Stores, Inc., 241NLRB 240 (1979).The Threatened Loss of Benefits on December 15The complaint alleges that Respondent, throughNenner, threatened to withhold employment benefits inorder to discourage support for the Union. The allega-tion is based on Smith's testimony describing Nenner'sstatements to her at a hospital staff Christmas party onDecember 15, 6 days before the election. In this discus-sion, Smith asserts that Nenner spoke to her in a similarvein as did Kenny earlier at the party, telling her howmuch better the hospital policies were than those offeredby the Union and that she should stop being involvedwith the Union. When Smith asked Nenner why the hos-pital did not give the nurses the benefits now, Nenner re-plied that the hospital could not give them anything untilafter the election. Smith said on further cross-examina-tion that she asked him why the nurses had not been get-ting them all along, and that Nenner said the hospitalcould not give anything until after the vote. Smith fur-ther testified that she asked Nenner why he had waitedso long and then all of a sudden when the nurses decidedto unionize he wanted to give them something. She alsotestified that she said that if the Union had not come inthe nurses would not get any of these benefits, to which,instead of a denial, Nenner shrugged and laughed. It isclear that Nenner was pegging the payment of richeremployment benefits to the outcome of the electionvoting by the nurses on December 21. Viewed in a partycontext separate and apart from the background to thiscase, Nenner's comments appear innocuous, though am-biguous. However, when the long stream of Respond-ent's acts presenting to nurses the oft-proclaimed choicebetween the committee, and all the new promised bene-fits connected with it and the Union, assumedly not con-nected with such improvements, is placed into back-ground to Nenner's remarks, the message comes throughrather clearly. With a view now enlarged by full context,Nenner's message becomes rather direct and to the point,viz, if the vote goes union there will be no committee ofcourse, and hence, no committee-generated benefits aspromised. Nenner did not tell Smith she should not con-strue his comments in such a way, content to rest on theambiguous threat that benefits would in effect depend onthe election, nor did he testify at the hearing in denial ofthe complaint allegation, or of Smith's testimony. Re-spondent, through repeated references to what the com-mittee and the administration had produced in the formof new benefits, reference to continuing to work with thecommittee, and its open, deliberate favoritism to thecommittee, including written preferences for it over theUnion and efforts to dissuade Smith to stop being in-volved in the Union, virtually made the continued exist-ence of the committee synonymous with, and a necessarypredicate to, the nurses receiving those committee-ad-651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDministration benefits. An existence which would be im-possible if the "outside" bargaining agent were to prevailin the election. When Respondent's well-known unionanimus is joined with these other circumstances Nenner'sremarks reasonably appear calculated to threaten em-ployees with a loss of benefits unless they vote againstthe Union, a threat violating Section 8(a)(l) of the Act. Iso find. Interstate Transport Security/Division of PJR En-terprises, Inc., 240 NLRB 274 (1979).The Alleged Preferential Transfer of Loretta FischThe General Counsel contends that Fisch was trans-ferred to infection control nurse on December 26, to fillthe vacancy created by Russo's departure, because Fischwas deemed worthy of an advantageous move or rewarddue to her support for the administration against theUnion. No doubt Fisch was more procommittee and ad-ministration than prounion; she served as hospital observ-er at the election and no doubt the new position whichshe left shortly afterward at the end of February, for theposition of head nurse, carried with it, while no greaterpay, more flexible hours and the freedom to movearound the hospital. In addition, while no other econom-ic benefits attend the position, it rates a status sufficientto qualify the incumbent to attend department headmeetings and perhaps serve as a stepping stone forFisch's further advancement; so clearly the post amount-ed to a step up for Fisch and a desirable one generally. Ifound Fisch's testimony unreliable, both as to her exag-gerated responses concerning an overblown incidentwith Smith in the medication room, and her associationand activities on the Nursing Committee, when her testi-mony was vague and her recall selective and guardedwhere it should have been clear. In addition, Fisch testi-fied she did not know what the qualifications for the in-fection control nurse were before applying or afterward.And Timm, when questioned why she had not postedthe new opening, in the face of the hospital's broadcastedpolicy of doing so before filling new vacancies, simplyadmitted that she did not know why she had not postedthe opening. It is, of course, rare that such a violation asthis can be proven by direct evidence, such as an admis-sion by the happy new incumbent in the position, who isnot likely to turn on the grantor, or by an admission bythe benefactor who would just as soon not concedeother than a pure intent. As a consequence in this area,even more so than in most, a judicious use of circumstan-tive evidence is required, and reliance on burdens ofproof and presumptions arising therefrom fully justified.Fisch often defended the committee, and went to Timmprotesting Smith's inquiry into a committee-alleged usur-pation on November 28, in such manner as to clearlyevince she was procommittee; in fact, she admittedworking on the paper containing instructions for nursesto recover their union authorization cards. She furtherappears as a hospital ally from her service as an observerfor Respondent 5 days before her transfer, and an out-spoken defender of the Respondent-controlled committeethroughout the hospital. In addition to a possible motiveof rewarding Fisch for her procommittee support againstthe Union, inter alia, in her efforts to secure a return ofthe union cards, Respondent had the additional motive offilling Russo's old position from which vantage point itcould continue to keep a pulse on activities throughoutthe hospital with a tried and true loyalist, so there is nodoubt that motive for appointing Fisch is established inthe record. Russo's departure, of course, provided atimely opportunity. In the face of these factors, a pre-sumption arises that Respondent may have harbored theintention to reward Fisch based upon her committee ac-tivities, thereby shifting the burden of showing whyFisch was selected onto Respondent. Fisch's admittedlack of any knowledge of the position's required qualifi-cations and Timm's failure to offer any reason at all whythe hospital promised-posting policy was not followedrender Timm's only alleged substantial reason for select-ing Fisch, viz, to solve some personal friction problem onthe floor between Fisch and another as totally unpersua-sive and unworthy of belief. This leaves the latter's an-tiunion activity, as the only reason on this record for thetransfer of Fisch, a basis for the action which clearly dis-criminated in regards to an employee's union activity inviolation of Section 8(a)(3) of the Act. I so find.Grant of BenefitsThere is no question but that, in December 1978, andbeginning in early January 1979, Respondent granted nu-merous employment benefits to its nursing employees,telling them it was implementing benefits, "as promised."Smith testified that sick leave pay was paid employeesand the record indicates this was on December 14, in apaycheck accompanied by a note from Kenny to all em-ployees: ". ..your pay for unused sick time as promised...." (G.C. Exh. 15). She also testified to increases inbase salary being paid, increase in the timespan duringwhich progressive pay increments would be given; in-creases in pay differentials for head nurses, who were in-cluded in the unit, increases in shift differential pay forstaff nurses, increased pay for nurses serving as chargenurse and medication nurse on the same shift, better holi-day pay in the form of time and a half for some holidays,premium pay for work required on a nurse's normal dayoff, greater discretion in use of sick leave, maternityleave policy in writing, a uniform allowance for the firsttime, posting of new positions prior to their being filled,college education benefits, an educational committee,plans for a minimum in-service education period were in-augurated, a nurses' bulletin board, a grievance commit-tee, and representation on the medical board. On January5, Nenner informed employees that the Nursing Commit-tee had achieved its purpose and no longer existed, alsotelling employees when pay raises would be implement-ed. On February 28, employees received paychecks witha note attached informing them the amount of the payincluded retroactive pay "which you were promised.... Even though all matters have not been settled asyet with the National Labor Relations Board ...." Re-spondent does not deny that it actually granted thesebenefits, and never before this had the nurses been treat-ed to so wide a variety of new and substantially in-creased benefits. These benefits flowed from Respond-ent's earlier promises, found herein calculated to discour-age employee interest in the Union, and came into exist-652 DEEPDALE GENERAL HOSPITAI.ence through the unlawful manipulation and control ofthe puppet Nursing Committee-via alleged bargainingwith administration and in the guise of "proposals," alsofound to constitute, in reality, Respondent-created prom-ises of benefit to achieve unlawful purposes. I find thenew benefits granted by Respondent to be merely the un-lawful fruition of its earlier unfair labor practices and, forthe same reasons, to constitute interference with the Sec-tion 7 rights of its employees in violation of Section8(a)(1) of the Act. Hamilton A.vner Electronics, supra DonPizzolato, Inc., 249 NLRB 953 (1980), and cases citedtherein.F. The Union MajorityThe parties stipulated that the appropriate unit consist-ed of 123 employees.5(G.C. Exh. 90) Credible testimonyon this record by either the card signers themselves-some 50 authenticated their own cards, most saying theyread them first-the solicitors of other cards, and an ex-amination of all the cards, including the 10 cards withaccompanying W-4 forms containing the signatures tothose 10 cards, establish uncontestably authenticated au-thorization cards, valid on their face, bearing a clear des-ignation of the Union as bargaining representative onbehalf of 80 unit employees out of the 123; were execut-ed during the period October 23 to November 8, 1978.Respondent's argument that the cards are nullified bymaterial misrepresentations made to the signers by solici-tors is found not supported by the record. I have alreadyconcluded, for the reasons stated, that the cards signedby employees at the October union meetings are valid.As to the remaining cards, employees testified in fairlyidentifiable similar lots that they were told the cardswere for the Union to represent them, to join the Union;that the cards were to get the Union to send a repre-sentative to talk to them; or so that they could attend ameeting to hear what the Union had to offer; to show aninterest in having a union; to learn more about theUnion; to show an interest sufficient to get an election;for an election; that it was not a vote for the Union; and,in one or two instances at most that the card was only tobe used for an election (Rosemary Preda), or other assur-ances reasonably construable to the same effect (Kath-leen Dello). In addition, Respondent elicited impressionsfrom some card signers that the card was for an election.Many card signers' testimony is clear, direct and to thepoint also, that they signed the card to have the Unionrepresent them and, while the signers' subjective intent isirrelevant, strictly speaking, that fact tends to contradictRespondent's argument that an overview of all the cir-cumstances tends to make the cards wholly unreliable. Ifind that the stated purposes given employees for signingthese unequivocally clear bargaining authorization cardsdid not negate their stated purpose and that, except forthe cards Preda and Dello signed, there is no reason notto rely on them. Accordingly, I find that the Union hadbeen duly designated as bargaining representative by amajority of Respondent's employees in the appropriateI Respondent, contrary to the other parties, would also include (ioldieThompson in the unit, hut it is unnecessary to make a detlermination onThompson's status., hich as not treated at the hearingunit by November 8, prior to its demand for recognitionon November 14. Jeffrey Manufacturing Division, DresserIndustrie.s, Inc., supra at 10-20; Holiday Inn of Perrysburg,Ohio. supra: and Federal Alarm. 230 NLRB 518, 522(1977).It follows from the foregoing that Respondent, when itrefused to bargain with the Union on November 15,having embarked on a course of committing unfair laborpractices designed to impede the exercise of its employ-ees' Section 7 rights beginning with the illegal formationof the Nursing Committee and including the commissionof numerous other violations both within and outside theelection period time parameters, violated Section 8(a)(5)of the Act as of November 15, 1978. I so find. AlbertsonIManufacturing Company, 236 NLRB 663 (1978).Respondent's misconduct interfered with the electionin Case 29-RC-4400 to a substantial degree so that theresults therein warrant nullification by setting aside theelection. Dal-Tex Optical Company, Inc., 137 NLRB1782, 1786 (1962). It is recommended, however, in viewof the following bargaining order remedy, that said elec-tion be set aside and all proceedings in connection there-with be vacated.IV. HE FFECT OF THE UNI:AIR LABOR PRACT1CESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCI.USIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union and the Nursing Committee are labor or-ganizations within the meaning of Section 2(5) of theAct.3. The bargaining unit of all registered nurses de-scribed above is a unit appropriate for collective bargain-ing within the meaning of Section 9(b) of the Act.4. Respondent has violated Section 8(a)(1) of the Actby: (a) promising and granting employment benefits toemployees including improvements in sick pay in orderto dissuade them from supporting the Union; (b) solicit-ing and thereby promising to resolve grievances fromemployees to persuade them to abandon the Union; (c)promulgating and discriminatorily enforcing unlawfullybroad no-solicitation, no-distribution rules at any time orany place in its hospital; (d) giving the employees the im-pression that their union activities are under surveillance,and keeping employees' protected concerted and unionactivities under actual surveillance; and (e) threatening towithhold employment benefit increases from employeescontingent upon how they voted in an NLRB represen-tation election.5. Respondent has violated Section 8(a)(2) and (1) ofthe Act by approving the initiation of the Nursing Corn-653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee, participating in its formation, giving research,support, and other encouragement and assistance to, andby controlling, recognizing and bargaining with, theNursing Committee over employees' terms and condi-tions of employment.6. Respondent has violated Section 8(a)(3) and (1) ofthe Act by discriminatorily transferring Loretta Fisch toa more favorable employment position as infection con-trol nurse because of her support of, and allegiance to,Respondent's campaign to discourage employees' supportfor the Union.7. Since November 8, 1978, a majority of the employ-ees in the registered nurses' bargaining unit describedabove have designated the Union as their exclusive rep-resentative in the unit for purposes of collective bargain-ing and the Union, since November 7, 1978, has been theexclusive bargaining representative of said employeeswithin the meaning of Section 9(a) of the Act.8. Respondent has on and since November 15, 1978,violated Section 8(a)(5) and (1) of the Act by refusing torecognize and bargain with the Union as the representa-tive of its employees in the appropriate unit.Ti R EMII)YIt is now well settled that a bargaining order is war-ranted when an employee's commission of unfair laborpractices is serious and extensive in nature, so that a fairelection is not a likely or possible means for ascertainingemployee wishes. N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969). Respondent committed very seriousunfair labor practices from about the time the Union'sorganizing campaign was generated by employeesthrough the filing of a petition for an election and there-after. The promises and grants of benefits, solicitation ofgrievances, formation, support, and control of a puppetemployee bargaining committee, discriminatory restric-tions on prounion communications, rewarding transfer ofan employee, and threat to withhold benefits were calcu-lated to thwart the Section 7 rights of employees to exer-cise a free choice for representation by the Union. ThatRespondent succeeded in this, and in its efforts to use theemployee committee as a means to such end, is seen mostclearly when after the Union had lost the electionNenner dissolved the Nursing Committee noting that ithad ". ..served its purpose." A clear presumption canreasonably be drawn that, but for Respondent's unfairlabor practices, the Union's majority prior to the electionwould have been retained. American Map Company, Inc.,219 NLRB 1174 (1975), enfd. 551 F.2d 301 (2d Cir.1976). It can also be expected, given the powerful effectRespondent's antiunion conduct likely had on its employ-ees, that employees would remain under the influence ofRespondent's tactics in any rerun election. Tipton ElectricCompany and Professional Furniture Company, 242 NLRB202 (1979). In short, Respondent's solicitation of griev-ances, and responses to employees' proposals through theNursing Committee controlled by Respondent, whosetactics placed the committee in a preeminent position,presented the strong message to employees that the "out-side" help of the Union was totally unnecessary. NationalCare & Convalescent Industries, Inc. d/b/a ElmwoodNursing Home, 238 NLRB 346 (1978). Accordingly, Iconclude that an election would be an unreliable indica-tion of employee desires for representation and I willgrant the General Counsel's request for a bargainingorder. Since Respondent's violations are egregious innature, in addition to cease-and-desist provisions ad-dressed to specific conduct, a broad cease-and-desist pro-vision is warranted.6Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, hereby issue the follow-ing recommended:ORDER7The Respondent, Ralph Nenner, M.D., Louis Orens,M.D., et al., a partnership d/b/a Deepdale General Hos-pital, New York, New York, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Granting or promising benefits to employees in-cluding improvements in sick pay in order to dissuadethem from supporting the Union. However, nothingherein shall require Respondent to withdraw any benefitsnow being enjoyed by employees.(b) Soliciting grievances from employees and therebypromising benefits to employees to induce them to aban-don the Union.(c) Engaging in surveillance of employees' protectedconcerted and union activities or creating the impressionof surveillance of employees' union activities.(d) Threatening employees that employment benefit in-creases will be withheld depending on how they vote inan NLRB representation election.(e) Promulgating, maintaining, or discriminatorily en-forcing any overly broad rule, prohibiting at any time orany place in the hospital the distribution of literature andsolicitation relating to matters involving the exercise byemployees of their rights under Section 7 of the Act.(f) Approving the initiation of the Nursing Committee,telling employees to elect members on it, renderingadvice, support, and assistance to the committee, andcontrolling it.(g) Recognizing or bargaining with the Nursing Com-mittee or any member thereof as the representative of itsemployees concerning terms or conditions of employ-ment.(h) Discriminatorily transferring any employee to amore favorable position because of such employee's sup-port against the Union.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:6 Cf. Hicwkmo Foods, Inc., 242 NLRB 1357 (1979)In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the find-ilgs. conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted bh the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.654 DEEPDAI.E GENERAL HOSPITALI(a) Upon request, bargain with the Union as the exclu-sive representative of all employees in the unit describedbelow, with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if an un-derstanding is reached, embody such understanding in asigned agreement:All full-time and regular part-time registered nurses,including head nurses and charge nurses, employedby Respondent at its Little Neck hospital in NewYork City, New York, excluding all other employ-ees, guards, and all supervisors sa defined in theAct.(b) Post at its hospital in New York, New York, copiesof the attached notice marked "Appendix."8Copies ofsaid notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.R In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the ords in the notice reading "Posted bhOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOY EESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full hearing at which the parties had an opportu-nity to present their evidence, the Nation Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, as amended, and has ordered us topost this notice and carry out its terms.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representa-tive of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT in the future give you or promiseto give you improved benefits or anything else ofvalue including sick pay improvements to induceyou to stop helping, to stop supporting, or to refrainfrom voting for District 1199, National Union ofHospital and Health Care Employees, League ofRegistered Nurses, Retail, Wholesale and Department Store Union, AFL-CIO, or any other labororganization.Wl. WIll NOT solicit grievances from you norpromise benefits to you to induce you to abandonthe Union.WE wit l. Nor keep your union or protected con-certed activities under suveillance and wi. wllrlNOt give you the impression that your union activi-ties are under surveillance.WE WILL NOT threaten that increases in employ-ment benefits will be withheld depending on howyou vote in an NLRB election.WE Wil.l NOT adopt and unfairly enforce overlybroad rules prohibiting at any time or any place inthe hospital distribution of literature or solicitationrelating to matters involving your exercise of rightsguaranteed to you by the Act.WE WIl. NO' approve the initiation of the Nurs-ing Committee or ask you to elect members on it,and WI. Wil.l NOT render assitance to the NursingCommittee, or give support to, or control said com-mittee.WE WIll. Nor recognize or bargain with theNursing Committee or any one elected by you tobecome a member thereof as your representativeconcerning wages, rates of pay, hours of employ-ment, or any other terms and conditions of employ-ment.WE wIt.I Nor discriminatorily transfer any em-ployee to a more favorable job because of such em-ployee's support against the Union.WE Wll. NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours. andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargaining unitis:All full-time and regular part-time registerednurses, including head nurses and charge nurses,employed by Respondent at its Little Neck hospi-tal, New York City, New York, excluding allother employees, guards, and all supervisors asdefined in the Act.RALPH NENNER, M.D., Louts ORENS,M.D., E AL., A PARTNERSHIP D/BR/ADEEPDALE GENERAl. HOSPITAL,55